MEMORANDUM **
Daniel Osualdo Ledesma Ledesma appeals from the 77-month sentence imposed following his conviction for being an illegal alien found in the United States following deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Ledesma contends that the district court procedurally erred by failing to address his arguments in support of a lower sentence. He also contends that the district court wrongly applied the appellate standard of reasonableness in determining the sentence under the Guidelines. These contentions are belied by the record. The district court correctly calculated the Guidelines range, considered the § 3553(a) factors, and made an individualized assessment that a 77-month sentence was appropriate. See United States v. Carty, 520 F.3d 984, 994 (9th Cir.2008) (en banc). Moreover, to the extent that the district court did not explicitly address every argument for a lower sentence raised by Ledesma, the record indicates that it considered the parties’ arguments and had a reasoned basis for exercising its discretion. See United States v. Perez-Perez, 512 F.3d 514, 516 (9th Cir.2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.